Citation Nr: 0809703	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-25 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to July 
1959. 

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) in which service connection was 
denied for bilateral hearing loss and tinnitus.

Issues not on appeal

In the November 2004 rating decision, service connection was 
denied for a lung condition and asbestosis.  The veteran 
filed a timely Notice of Disagreement (NOD) as to those 
denials.  In a July 2005 Decision Review Officer (DRO) 
decision, service connection was granted for asbestosis with 
chronic obstructive pulmonary disease effective July 12, 
2004; a noncompensable (zero percent) disability was 
assigned.  

To the Board's knowledge, the veteran has not disagreed with 
the assigned rating or its effective date.  This matter has 
accordingly been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].
 



FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with bilateral hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of his 
military service.

4.  The veteran has been diagnosed with tinnitus.

5.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or to any other incident of the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.
Because these issues involve the application of similar law 
to the same facts, the Board for the sake of economy will 
discuss them together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
for bilateral hearing loss and tinnitus in a letter sent in 
August 2004, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims 
of service connection for bilateral hearing loss and 
tinnitus.

As for the evidence to be provided by the veteran, in the 
VCAA letter the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the August 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [A VA examination was conducted in 
October 2004.]

In the August 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the VCAA letter, the RO told the veteran that he should 
submit any evidence in his possession relevant to his claims, 
as follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know. 
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the August 17, 2004 
VCAA letter, page 3.  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for bilateral hearing loss 
and tinnitus were initially adjudicated by the RO in November 
2004, after the August 2004 VCAA letter.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letter described above.  The RO has not addressed 
element (4), degree of disability, and element (5), effective 
date, in a VCAA letter.  However, because the Board concludes 
below that the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
The Board accordingly finds that there is no prejudice to the 
veteran as to the lack of notice as to the fourth and fifth 
elements in Dingess/Hartman.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claims, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.  The evidence of record includes the 
veteran's service medical records, VA treatment records, and 
a report of the October 2004 VA examination, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  The report of the 
October 2004 VA audiological examination shows that the 
puretone thresholds at 3000 and 4004 Hertz in the left ear 
are 70 and 75 decibels, respectively, and that the puretone 
threshold at 4000 Hertz in the right ear is 50 decibels.  
See 38 C.F.R. § 3.385 (2007).  A July 2004 VA audiological 
examination for treatment purposes and the report of the 
October 2004 VA audiological examination reflect a diagnosis 
of tinnitus.  The Board finds that element (1) is satisfied 
as to both bilateral hearing loss and tinnitus.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  In particular, the report of 
the veteran's June 1959 discharge examination was pertinently 
negative.  The Board observes in this connection, however, 
that no standard audiology testing was performed; instead, a 
"whisper voice test" was administered, which reportedly 
showed 15/15 in each ear.  

The veteran was given a physical profile of 1 for hearing on 
the entrance examination.  [See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992); [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
Under the categories of PULHES, the "H" stands for "hearing"; 
the number "1" indicated that he had a high level of medical 
fitness upon his entrance into service.  See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993).]  
This was not changed during his term of service.

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  Hearing loss was initially 
diagnosed in 2004, several decades after service.  Also, the 
veteran's service medical records do not reflect a diagnosis 
of tinnitus.  

Accordingly, Hickson element (2) is not met with respect to 
disease as to either bilateral hearing loss or tinnitus.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises as a machinist 
mate working in the engine room of a ship.  The Board accepts 
that he may have been exposed to acoustic trauma.  In-service 
incurrence of injury, that is to say hazardous noise 
exposure, has arguably been shown, and Hickson element (2) is 
therefore satisfied to that extent as to both bilateral 
hearing loss and tinnitus.

Moving to the element (3), medical nexus, there is 
conflicting evidence on this crucial matter.  The evidence 
relating the bilateral hearing loss and tinnitus to 
in-service noise exposure is a July 2004 VA audiological 
evaluation.  The evidence against the veteran's claim 
includes the report of the October 2004 VA examination.  Both 
reports were signed by the same individual, J.S., Ph.D.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical opinion which found no 
relationship between the veteran's bilateral hearing loss and 
tinnitus and his in-service noise exposure) outweighs the 
evidence in favor (the medical opinion which found such a 
relationship).

The arguably favorable July 2004 VA audiological evaluation 
lacks significant probative value because it is couched in 
less than conclusive terms.  The examining audiologist stated 
that the hearing loss and tinnitus were "possibly the result 
of acoustic trauma during military service."  The Court has 
held that medical opinions which are speculative or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The Board additionally observes that the examining 
audiologist did not provide any rationale supporting his 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  Furthermore, there is no indication that the 
examining audiologist reviewed the veteran's claims file.

By contrast, there is also of record the very thorough, 
three-page report of the October 2004 VA examination.  The 
same VA audiologist opined that it is not as likely as not 
that hearing loss and tinnitus resulted from military 
service.  The audiologist's rationale for the opinion was 
that there was a normal whisper test on separation and that 
although the veteran's service medical records had referred 
to other medical concerns, there was no report of concerns 
related to hearing, the ears in general, or tinnitus.  The 
examiner also noted that the veteran had waited 45 years to 
file a claim and that the veteran had had post-service noise 
exposure from work and hunting.  The examiner added that the 
right ear results were not significantly different from 
hearing results that are attributed to normal aging.  

The Board attaches great weight of probative value to this 
opinion, which unlike that in August 2004 VA  was based on a 
review of the record and provided bases for the opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."]  

The Board additionally observes that the October 2004 VA 
medical opinion appears to be congruent with the other 
medical evidence of record, to include in addition to the 
pertinently negative service medical records the report of a 
February 1964 VA Compensation and Pension (C&P) examination, 
which reflects no complaints of hearing loss or tinnitus and 
reveals that the veteran's hearing was "good."  

Moreover, there are no medical records for several decades 
after service showing complaints, treatment, or diagnosis of 
hearing loss or tinnitus.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].

In an addendum to an August 2005 VA Form 646, the veteran's 
representative in essence challenges the opinion of the 
October 2004 VA examiner by arguing that the fact that the 
veteran waited 45 years to file his claims is totally 
irrelevant or of little significance.  The Board disagrees.  

The veteran's initial report of bilateral hearing loss and 
tinnitus in fact was not asserted until many years after 
separation from service, incident to his July 2004 claim for 
VA benefits and many decades after service.  Significantly, 
the veteran filed a claim for VA disability benefits [VA Form 
21-526] in January 1964 in which he mentioned only a left 
knee condition.  It does not stand to reason that the veteran 
would file a claim for one disability which he believed was 
related to service without mentioning any others.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The October 2004 VA examiner 
could give weight to that fact in rendering a medical 
opinion.

In the February 2008 informal hearing presentation, the 
veteran's representative, citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992), argued in essence that the October 2004 VA 
examiner improperly relied on "the fact that the veteran did 
not show a hearing loss or tinnitus in the military."  See 
February 2008 informal hearing presentation, page 2.  

As the representative correctly states, it "is not necessary 
for the veteran to show a hearing loss in the military in 
order to now be service connected.  See 38 C.F.R. § 3.303(d) 
[service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service].  However, 
this hardly means that service medical records must be 
ignored.  The Court in Godfrey merely holds that the Board, 
as a finder of fact, cannot treat the lack of evidence that a 
veteran experienced hearing loss during service as 
dispositive of that veteran's claim.  See Godfrey, 2 Vet. 
App. at 356; 
see also Forshey, supra.  This is consistent with the Court's 
jurisprudence in general, which holds that any conclusions 
which are drawn by the Board must be based on the entire 
record.  See, e.g., Baldwin, supra; see also Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) 
[in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence].  

In this connection, the lack of in-service complaints was one 
of a number of factors considered by the October 2004 VA 
examiner, including: no indication of complaints for decades 
after service; post-service noise exposure; and diagnostic 
testing which evidently was consistent with age-related 
hearing loss [the veteran was 68 years of age at the time of 
the examination].
   
In the February 2008 informal hearing presentation, the 
veteran's representative further contended that the whisper 
test does not prove or disprove normal hearing.  The Board 
disagrees.  While audiometric testing is undoubtedly more 
precise than whisper voice test, the whisper voice test is an 
alternative means of testing hearing.  In that regard, 15/15 
feet for whispered voice test, which was the veteran's test 
result, is considered "normal."  See Smith v. Derwinski, 2 
Vet. App. 137, 138, 140 (1992).  

The veteran and his representative are contending that his 
bilateral hearing loss and tinnitus are related to his in-
service noise exposure.  However, it is now well established 
that laypersons, such as the veteran and his representative, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) [lay persons without medical 
training are not competent to comment on medical matters such 
as diagnosis and etiology]; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
veteran's claims.  That is, the report of the October 2004 VA 
examination outweighs what amounts to a preliminary opinion 
from the same examining audiologist.

With regard to the veteran's assertion of continuity of 
symptomatology as to ringing in his ears since active 
service, the Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  As discussed in detail above, 
such evidence is lacking in this case.   There is no 
competent medical evidence that the veteran was diagnosed 
with or treated for hearing loss tinnitus until decades after 
his separation from service, and again notes that his report 
of tinnitus was not asserted until many years after 
separation from service.  See Shaw, supra; see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  Indeed, in his July 2004 claim, the veteran 
acknowledged that he had never received treatment for his 
hearing loss or tinnitus.  

Particularly damaging to the veteran's claim is the report of 
the February 1964 VA C&P examination, in which the veteran's 
hearing was described as "good".  
The veteran evidently reported no ear or hearing complaints .

Continuity of symptomatology after service has therefore not 
been demonstrated.

In summary, in the absence of the third required Hickson 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


